Title: To James Madison from John Graham, 10 September 1810
From: Graham, John
To: Madison, James


Private
Dear SirDept of State 10th Sepr 1810
I have the Honor to send you inclosed the proceeds of your Check in my favor—in such notes as you requested that is to say—


6
of
50
=
300.

10
–
20
=
200

10
–
10
=
100—600 in all.

The Eastern end of the City is represented to be sickly; but the West end and George Town are not at all so.
On Saturday we received from Mr Pinkney a Packet of News Papers; but no Letters. The News Papers you will find under Cover with this.
Something has already been said in the National Intelligencer about Mr Pinkneys supposed Speeches. I have handed the News Papers you returned, to Mr. S H. Smith who will cause the correct version of Mr Pinkneys speech to be published—and add to it some Editorial Remarks—in which the Story of the Diamonds will be contradicted, as it is understood that even that is doing Mr. Pinkney some injury in the Public estimation.
I beg to be presented to Mrs Madison and to renew to you the assurances of my most Respect⟨ful⟩ attachment
John Graham
